               Case 5:20-cv-03556-BLF Document 60 Filed 12/28/20 Page 1 of 8



 1   GEORGE A. ZELCS*                                   DAVID BOIES (admitted pro hac vice)
      gzelcs@koreintillery.com                           dboies@bsfllp.com
 2   ROBERT E. LITAN*                                   BOIES SCHILLER FLEXNER LLP
      rlitan@koreintillery.com                          333 Main Street, Armonk, NY 10504
 3   RANDALL P. EWING*                                  Tel.: (914) 749-8200 / Fax: (914) 749-8300
      rewing@koreintillery.com
 4   JONATHON D. BYRER*                                 PHILIP C. KOROLOGOS (admitted pro hac vice)
      jbyrer@koreintillery.com                           pkorologos@bsfllp.com
 5   RYAN Z. CORTAZAR*                                  BOIES SCHILLER FLEXNER LLP
      rcortazar@koreintillery.com                       55 Hudson Yards, 20th Floor
 6   KOREIN TILLERY LLC                                 New York, NY 10001
     205 North Michigan Ave., Suite 1950                Tel.: (212) 446-2300 / Fax: (212) 446-2350
 7   Chicago, Illinois 60601
     Tel.: (312) 641-9760 / Fax: (312) 641-9751         ABBY L. DENNIS (admitted pro hac vice)
 8                                                       adennis@bsfllp.com
     STEPHEN M. TILLERY*                                JESSE PANUCCIO (admitted pro hac vice)
 9    stillery@koreintillery.com                         jpanuccio@bsfllp.com
     MICHAEL E. KLENOV (277028)                         BOIES SCHILLER FLEXNER LLP
10    mklenov@koreintillery.com                         1401 New York Ave., NW
     CAROL L. O’KEEFE*                                  Washington, DC 20005
11    cokeefe@koreintillery.com                         Tel.: (202) 895-7580 / Fax: (202) 237-6131
     JAMIE BOYER*
12    jboyer@koreintillery.com                          MARK C. MAO (236165)
     KOREIN TILLERY LLC                                  mmao@bsfllp.com
13   505 North Seventh St., Suite 3600                  SEAN P. RODRIGUEZ (262437)
     St. Louis, Missouri 63101                           srodriguez@bsfllp.com
14   Tel.: (314) 241-4844 / Fax: (314) 241-3525         BOIES SCHILLER FLEXNER LLP
                                                        44 Montgomery St., 41st Floor
15                                                      San Francisco, CA 94104
                                                        Tel.: (415) 293-6820 / Fax: (415) 293-6899
16
     * Pro Hac Vice application pending                 SABRIA A. MCELROY (admitted pro hac vice)
17                                                       smcelroy@bsfllp.com
                                                        BOIES SCHILLER FLEXNER LLP
18   Attorneys for Interested Parties Genius Media      401 E. Las Olas Blvd., Suite 1200
     Group, Inc., The Nation Company, L.P., and The     Fort Lauderdale, FL 33301
19   Progressive, Inc.                                  Tel.: (954) 377 4216 / Fax: (954) 356-0022

20
                                 UNITED STATES DISTRICT COURT
21                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION
22
     IN RE GOOGLE DIGITAL ADVERTISING                 Case No. 5:20-cv-03556–BLF
23   ANTITRUST LITIGATION
                                                      OPPOSITION TO GOOGLE’S
24                                                    ADMINISTRATIVE MOTION TO
                                                      CONSIDER WHETHER CASES SHOULD BE
25                                                    RELATED

26                                                    [Dkt. 57]

27

28


       OPPOSITION TO ADMINISTRATIVE MOTION TO RELATE - Case No. 20–cv–03556–BLF
                 Case 5:20-cv-03556-BLF Document 60 Filed 12/28/20 Page 2 of 8




 1           Pursuant to Civil Local Rules 3-12(e) and 7-11(b), Interested Parties Genius Media Group, Inc.,

 2   The Nation Company, L.P., and The Progressive, Inc. (collectively “Genius Media Interested Parties”) by

 3   and through their undersigned counsel, hereby oppose Google’s request to relate Genius Media Group,

 4   Inc., et al. v. Alphabet Inc., et al., Case No. 4:20-cv-09092-DMR (“Genius”) to In re Google Digital

 5   Advertising Antitrust Litigation, Case No. 5:20-cv-03556–BLF (“In re Google”).

 6                                                BACKGROUND

 7           The consolidated complaint in the In re Google action is an unfocused, kitchen-sink complaint filed

 8   solely by advertisers. 1 Google has already filed a motion to dismiss the In re Google case based on market

 9   definition issues that arise only under its solely advertiser-centric theories. By contrast, the Genius
10   plaintiffs and putative classes are solely publishers who sell space for online advertising and who allege
11   distinct relevant markets and specific publisher-facing conduct. The two publisher classes in the Genius
12   action suffer different harms, operate in a differently-defined market, and are subjected to different
13   anticompetitive conduct and terms imposed by Google as compared to advertisers. For example, the
14   Genius publisher-plaintiffs use Google’s Ad Server services, and as a result, much of their complaint turns
15   on Google’s abuse of its Ad Server, including how Google uses its Ad Server in conjunction with its Ad
16   Exchange services for publishers to harm competition. In re Google’s advertiser-plaintiffs instead use
17   advertising tools, including Google’s Ad Exchange demand side services in conjunction with entirely
18   distinct Google advertiser tools designed to buy rather than sell advertising space; they are thus subject to

19   distinct, Google-imposed terms.

20           Moreover, the In re Google advertiser-only plaintiffs’ consolidated complaint implicates distinct

21   issues that threaten to delay and impede progress on the publisher-only Genius action. For instance,

22   Google’s form advertiser agreements have arbitration clauses, which Google argues requires the In re

23   Google plaintiffs to resolve their claims in arbitration rather than before this Court. See Mot. to Dismiss

24   at 21–24, Dkt. 41 (“Google MTD”). Publisher agreements have no such requirement, further distinguishing

25   the plaintiffs and claims in Genius from those of In re Google. The Court has also noted that the In re

26   Google plaintiffs even “do not appear to contest” that Google has “formidable arguments” against the In

27   1 Another case, Sweepstakes Today, LLC v. Google LLC, et al., Case No. 20–cv–08984–LB, asserts
28   publisher claims that overlap somewhat with Genius. The Genius Media Interested Parties will separately
     file an administrative motion to determine whether that action is related to Genius.
                                                          1
           OPPOSITION TO ADMINISTRATIVE MOTION TO RELATE - Case No. 20–cv–03556–BLF
                  Case 5:20-cv-03556-BLF Document 60 Filed 12/28/20 Page 3 of 8




 1   re Google complaint. Order Granting Motion to Stay Discovery at 4, Dkt. 53. By contrast, none of the

 2   deficiencies Google cites in its In re Google motion to dismiss apply to Genius.

 3                                                 DISCUSSION

 4           Civil Local Rule 3-12(a) provides that “[a]n action is related to another when: (1) The actions

 5   concern substantially the same parties, property, transaction or event; and (2) It appears likely that there

 6   will be an unduly burdensome duplication of labor and expense or conflicting results if the cases are

 7   conducted before different Judges.” Relation is inappropriate, however, when “the operative facts for the

 8   putative classes would still make them substantially different.” Tecson v. Lyft, Inc., Case No. 18–cv–

 9   06782–YGR, 2019 WL 1903263, at *3 (N.D. Cal. Apr. 29, 2019) (declining to relate actions where “the
10   class putative members have different relationships with [defendant] Lyft”); see also Ortiz v. CVS
11   Caremark Corp., Case No. 12–cv–05859–EDL, 2013 WL 12175002, at *2 (N.D. Cal. Oct. 15, 2013)
12   (“There is some overlap between the classes . . . . [h]owever the limited overlap of some class members is
13   not enough to reach the ‘substantial similarity’ threshold” where the complaints advance different
14   “theor[ies] of liability”).
15           First, the actions do not concern substantially the same parties, property, transactions, or
16   events giving rise to the claims. Although Google LLC and Alphabet Inc. are defendants in both actions,
17   that is where the overlap ends. The two actions’ plaintiffs groups cannot reasonably be described as
18   “substantially the same” because they are distinct types of entities with distinct interests whose claims are

19   based on different theories underlying the different transactions and events giving rise to their claims.

20           The Genius plaintiffs and putative classes are publishers who allege different markets and entirely

21   different anticompetitive conduct targeting publishers. See Compl. ¶¶ 12–14, 101, Genius Media Group,

22   Inc. v. Alphabet Inc., Case No. 20–cv–09092–DMR (N.D. Cal.), Dkt. 1 (“Genius Compl.”). Specifically,

23   the Genius publisher-plaintiffs use both Google’s Ad Server and Ad Exchange services, and as a result

24   much of their complaint turns on Google’s abuse of its Ad Server, including how Google uses its Ad Server

25   in conjunction with its Ad Exchange to harm competition. See, e.g., id. ¶¶ 2–14, 34–95. But the In re

26   Google action has only advertiser plaintiffs who use only Google’s Ad Exchange demand side services.

27   See Google MTD at 3; Dkt. 57 at 1–2. That conceded difference is critical. For example, Google has

28   moved to dismiss the In re Google advertiser case based on market definition issues that arise only because
                                          2
         OPPOSITION TO ADMINISTRATIVE MOTION TO RELATE - Case No. 20–cv–03556–BLF
                 Case 5:20-cv-03556-BLF Document 60 Filed 12/28/20 Page 4 of 8




 1   the complaint focuses (understandably) entirely on advertiser-centric theories. Google MTD at 5. The

 2   Court need look no further than Google’s opening motion to dismiss argument to understand that Google

 3   itself does not believe these actions are related because they do not concern substantially similar parties,

 4   transactions, or events. That first argument is that the In re Google “Plaintiffs fail to adequately plead a

 5   single relevant product market—because their purported market includes products and services” they “do

 6   not purchase or use”—unlike the Google products and services purchased by publishers to sell

 7   advertisements; Google expressly argues “Plaintiffs do not have standing to bring claims on behalf of

 8   publishers.” Id. at 5.

 9          In its In re Google motion to dismiss, Google recognizes core differences between an action brought
10   by publishers (like Genius) and one brought by advertisers (like In re Google). For example, while the In
11   re Google complaint alleges a class definition that includes both advertisers and publishers, Google rightly
12   explains that the named plaintiffs there lack standing to assert publisher claims because none is a publisher.
13   See id. at 2 (“None of the Plaintiffs is alleged to be an online publisher that sells online ad inventory space
14   to advertisers; Plaintiffs nonetheless seek to represent a class that ‘includes [both] advertisers and
15   publishers . . .’”). In contrast, Genius is a case brought exclusively by and on behalf of publishers. See
16   Genius Compl. ¶¶ 12–14, 101.
17          Despite these admissions, Google’s instant administrative motion ignores the real, strategic, and
18   substantive differences between the publisher-plaintiffs in Genius and the advertiser-plaintiffs in In re

19   Google—all of which show the lack of a basis to relate these actions.

20          Independently, the In re Google advertiser-only plaintiffs implicate wholly distinct issues that

21   would threaten to delay and impede progress for publishers proceeding with their Genius case. Critically,

22   Google’s standard advertiser agreements have arbitration clauses, which Google argues requires most of

23   the In re Google plaintiffs to arbitrate their claims. Google MTD at 21–24. Publisher agreements have no

24   such clauses, further proving that advertisers and publishers “have different relationships with” defendant

25   Google making relation inappropriate (Tecson, 2019 WL 1903263, at *3), even before the impact

26   advertisers’ arbitration clauses could impose on publishers’ ability to proceed with their claims in Genius.

27          Google argues that the two complaints’ allegations are substantially the same because both actions

28   “allege that Defendants violated the antitrust laws by tying display advertising products, leveraging market
                                          3
         OPPOSITION TO ADMINISTRATIVE MOTION TO RELATE - Case No. 20–cv–03556–BLF
                 Case 5:20-cv-03556-BLF Document 60 Filed 12/28/20 Page 5 of 8




 1   share, and interfering with competitors’ services.” Dkt. 57 at 3; see also id. at 2 (arguing both complaints

 2   allege tying, monopoly leveraging, and charging supracompetitive prices). But Google’s deliberately

 3   vague generalities (and its mischaracterizations of the Genius Complaint’s theories) necessarily go too far.

 4   By Google’s reasoning, any claim under Section 2 of the Sherman Act must be related because it would

 5   allege impermissible monopolization or attempted monopolization. Anything more than a cursory review

 6   of the theories in and allegations supporting each complaint makes readily apparent the complaints do not

 7   involve substantially similar allegations, and each presents a distinct “theory of liability”. Ortiz, 2013 WL

 8   12175002, at *2.

 9          For example, In re Google has a complex and confusing set of market definitions that Google
10   attacks on a variety of grounds. See Google MTD at 4–9. Those attacks are inapposite to the Genius
11   market definitions that cogently delineate a market for Ad Servers (software or code) (Genius Compl.
12   ¶¶ 76–77, 83) from markets for Ad Exchanges or Ad Networks (platforms that perform auctions or
13   matching functions) (id. ¶¶ 76, 78–83). Further, the Genius Complaint spells out specifics of how Google
14   rigged its auctions against publishers. Id. ¶¶ 4, 48–59; cf. Google MTD at 20 (arguing that In re Google
15   plaintiffs “do not plead any facts explaining how Google rigged any advertising auctions”). Thus, instead
16   of vague theories about “leveraging” and bare allegations of “tying” impacting advertisers, the Genius
17   complaint explains how Google’s conduct with respect to publishers fits into well-established case law.
18   Compare Genius Compl. ¶¶ 66–74, with McWane, Inc. v. FTC, 783 F.3d 814, 832 (11th Cir. 2015)

19   (anticompetitive to deny supply or rebates because a distributor carries a competitor product); compare

20   Genius Compl. ¶¶ 53–59, 69–74 (explaining how Google engages in anticompetitive strategy known as

21   raising rivals’ costs), with Premier Electrical Const. Co. v. Nat’l Electrical Contractor’s Ass’n, 814 F.2d

22   358, 368 (7th Cir. 1987) (by raising its rivals’ costs, defendant anticompetitively raised the market price to

23   its own advantage); compare Genius Compl. ¶ 64 (explaining how Google following the Microsoft strategy

24   of the 1990s), with U.S. v. Microsoft, 253 F. 3d 34, 64–66 (D.C. Cir. 2001) (liability for integrating browser

25   and operating system to exclude competitor).

26          Second, there is unlikely to be unduly burdensome duplication of labor or expense, nor

27   conflicting results, if the cases are conducted before different Judges. As Google points out, there is

28   likely to be some overlap in discovery. But relation is appropriate only when there is likely to be unduly
                                          4
         OPPOSITION TO ADMINISTRATIVE MOTION TO RELATE - Case No. 20–cv–03556–BLF
                 Case 5:20-cv-03556-BLF Document 60 Filed 12/28/20 Page 6 of 8




 1   burdensome duplication of labor—not any duplication at all. Accordingly, the mere likelihood that a

 2   defendant may have to produce certain documents in different actions does not create a likelihood of unduly

 3   burdensome duplication of labor or expense. See, e.g., Pacific Coast Federation of Fishermen’s Ass’n v.

 4   Locke, Case No. 10–cv–04790–CRB, 2011 WL 289927, at *2 (N.D. Cal., Jan. 27, 2011) (not unduly

 5   burdensome where “the claims in the two suits are of a different nature, [such that] different parts of the

 6   administrative record and amendments are relevant to each case”). Moreover, even if the actions’ discovery

 7   phases might appropriately be coordinated between judges (see Ann. Manual Complex Lit. § 11.455 (4th

 8   ed.) (judges can “coordinate the depositions of common witnesses and other common discovery”); id. §

 9   22.6 (role of case management order to coordinate discovery)), the Genius publisher-plaintiffs should not
10   be delayed by advertiser-specific issues and infirmities—like their misguided market definition and
11   apparent inability to adjudicate their claims at all before this Court.
12          Google also argues that the Court should seek to avoid conflicting results that could arise from an
13   order concerning Google’s motion to dismiss the advertisers’ complaint in In re Google. But Google’s
14   pending motion to dismiss does not present any opportunity for conflicting results. Any order on Google’s
15   pending motion to dismiss will be non-binding authority in this District on any issues it addresses—
16   regardless of which Judge considers Google’s (hypothetical) motion to dismiss in Genius. The motions
17   would each concern questions of law testing whether two different complaints state different causes of
18   action alleging different conduct in different markets, and those questions must be decided consistently

19   with Ninth Circuit precedent—not with the generalized outcome of whether Google is successful in

20   dismissing claims alleging different conduct taken by Google against entirely different types of plaintiffs.

21          Finally, Google argues that conflicting results may arise because “plaintiffs in both actions intend

22   to seek injunctive relief on behalf of the same publishers”. Dkt. 57 at 4. For the reasons explained above,

23   In re Google presents theories (and plaintiffs) dedicated to explaining Google’s liability, and seeking relief,

24   for Google’s misconduct vis-à-vis advertisers—not publishers. As such, the In re Google advertiser-

25   plaintiffs’ requests for relief do not meaningfully present potential for duplication or conflicting results

26   with the publisher-only Genius action.

27                                                  CONCLUSION

28          For the foregoing reasons, Google’s Administrative Motion (Dkt. 57) should be denied.
                                          5
         OPPOSITION TO ADMINISTRATIVE MOTION TO RELATE - Case No. 20–cv–03556–BLF
               Case 5:20-cv-03556-BLF Document 60 Filed 12/28/20 Page 7 of 8




 1   Dated: December 28, 2020           /s/ Philip C. Korologos
 2                                      George A. Zelcs (pro hac vice pending)
                                        Robert E. Litan (pro hac vice pending)
 3
                                        Randall P. Ewing (pro hac vice pending)
 4                                      Jonathon D. Byrer (pro hac vice pending)
                                        Ryan A. Cortazar (pro hac vice pending)
 5                                      KOREIN TILLERY LLC
                                        205 North Michigan Avenue, Suite 1950
 6                                      Chicago, IL 60601
                                        Tel.: (312) 641-9750 / Fax: (312) 641-9751
 7

 8                                      Stephen M. Tillery (pro hac vice pending)
                                        Michael E. Klenov (277028)
 9                                      Carol L. O’Keefe (pro hac vice pending)
                                        Jamie Boyer (pro hac vice pending)
10                                      KOREIN TILLERY LLC
                                        505 North 7th Street, Suite 3600
11
                                        St. Louis, MO 63101
12                                      Tel.: (314) 241-4844 / Fax: (314) 241-3525

13                                      David Boies (admitted pro hac vice)
                                        BOIES SCHILLER FLEXNER LLP
14                                      333 Main Street
                                        Armonk, NY 10504
15                                      Tel.: (914) 749-8200 / Fax: (914) 749-8300
16
                                        Philip C. Korologos (admitted pro hac vice)
17                                      BOIES SCHILLER FLEXNER LLP
                                        55 Hudson Yards, 20th Floor
18                                      New York, NY 10001
                                        Tel.: (212) 446-2300 / Fax: (212) 446-2350
19
                                        Abby L. Dennis (admitted pro hac vice)
20                                      Jesse Panuccio (admitted pro hac vice)
21                                      BOIES SCHILLER FLEXNER LLP
                                        1401 New York Avenue, NW
22                                      Washington, DC 20005
                                        Tel.: (202) 895-7580 / Fax: (202) 237-6131
23
                                        Mark C. Mao (236165)
24                                      Sean P. Rodriguez (262437)
                                        BOIES SCHILLER FLEXNER LLP
25
                                        44 Montgomery Street, 41st Floor
26                                      San Francisco, CA 94104
                                        Tel.: (415) 293-6820 / Fax: (415) 293-6899
27
                                        Sabria A. McElroy (admitted pro hac vice)
28                                      BOIES SCHILLER FLEXNER LLP
                                         6
        OPPOSITION TO ADMINISTRATIVE MOTION TO RELATE - Case No. 20–cv–03556–BLF
          Case 5:20-cv-03556-BLF Document 60 Filed 12/28/20 Page 8 of 8



                                   401 E. Las Olas Blvd., Suite 1200
 1                                 Fort Lauderdale, FL 33301
 2                                 Tel.: (954) 377 4216 / Fax: (954) 356-0022

 3                                 Attorneys for Interested Parties Genius Media Group, Inc.,
                                   The Nation Company, L.P., and The Progressive, Inc.
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      7
     OPPOSITION TO ADMINISTRATIVE MOTION TO RELATE - Case No. 20–cv–03556–BLF
